FILED
                                                                              Feb 28 2020, 9:13 am

                                                                                  CLERK
                                                                              Indiana Supreme Court
                                                                                 Court of Appeals
                                                                                   and Tax Court




      ATTORNEY FOR APPELLANTS                                    ATTORNEY FOR APPELLEE
      Robert E. Duff                                             Liberty L. Roberts
      Fishers, Indiana                                           Noblesville, Indiana


                                                  IN THE
          COURT OF APPEALS OF INDIANA

      Ashfaq Hussain and Azra                                    February 28, 2020
      Hussain,                                                   Court of Appeals Case No.
      Appellants-Defendants,                                     19A-MF-1786
                                                                 Appeal from the Hamilton
              v.                                                 Superior Court
                                                                 The Honorable Jonathan M.
      Salin Bank & Trust Company,                                Brown, Judge
      Appellee-Plaintiff,                                        Trial Court Cause No.
                                                                 29D02-1203-MF-2759
      and

      Indiana Department of Revenue,

      Defendant.



      Altice, Judge.


                                              Case Summary
[1]   Ashfaq and Azra Hussain (the Hussains) appeal the trial court’s grant of

      summary judgment in favor of Salin Bank and Trust Company (Salin), claiming

      that genuine issues of material fact remain because an affidavit that Salin
      Court of Appeals of Indiana | Opinion 19A-MF-1786 | February 28, 2020                           Page 1 of 22
      submitted as designated evidence was hearsay, and the trial court ignored an

      affidavit that they had offered in response to Salin’s motion for summary

      judgment. The Hussains further contend that the damage award for Salin was

      error because the trial court based its decision on inadmissible hearsay

      evidence.


[2]   We affirm.


                                  Facts and Procedural History
[3]   On September 12, 2008, the Hussains borrowed $221,937.26 from Salin, signed

      a note, and obtained a mortgage on certain real property in Noblesville to

      secure the loan. The agreement required the Hussains to repay Salin the

      original amount loaned with a regular interest rate of 7.75% and a default rate

      of 12.75%, along with late fees and attorneys’ fees in accordance with the terms

      and conditions of the note. The Hussains were required to make 180 payments

      of $2,104.42 each month, with the first payment due on October 16, 2008. All

      subsequent payments were due on the 15th of the month, with a final payment

      due on September 15, 2023.


[4]   At the loan closing, the Hussains tendered a check to Salin in the amount of

      $565 that represented the fees associated with securing the loan. The account

      had insufficient funds to cover the check and the check was returned to Salin.

      In response, Salin charged the Hussains a $20 non-sufficient funds (NSF) fee

      that it applied to the principal of the loan.



      Court of Appeals of Indiana | Opinion 19A-MF-1786 | February 28, 2020      Page 2 of 22
[5]   When the first payment of $2,104.42 became due in October, the Hussains paid

      only $1,500. Salin charged the Hussains a late fee and another NSF fee

      connected to that payment. Over the course of the next several years, the

      Hussains made only partial payments and incurred late fees.


[6]   On March 16, 2012, Salin filed a complaint on the note and to foreclose on the

      mortgage, seeking judgment against the Hussains for the unpaid principal

      balance due on the note with accrued interest, late charges, default-related

      expenses, attorneys’ fees, costs, and other expenses incurred in the foreclosure

      action. 1 The Hussains answered the complaint, admitting that they executed

      the note but denied that Salin could foreclose on the mortgage.


[7]   In December 2012, the Hussains filed for Chapter 13 Bankruptcy protection. 2

      An arrearage account was created for the Hussains’ payments to the trustee as

      part of the Bankruptcy plan. The plan provided for payments to the trustee and

      directly to Salin for the estimated arrearage of $32,700. An amended plan was

      created in December 2013 that provided for payment to the trustee and directly

      to Salin for an estimated arrearage of $29,803 on the note.




      1
        Paragraph 24 of the complaint named the Indiana Department of Revenue (IDOR) as a defendant to assert
      its interest in the real estate pursuant to a tax warrant that had been issued in the amount of $3,932.59. Salin
      asserted that IDOR’s interest was “subordinate to and inferior to” its secured rights to the real estate.
      Appellant’s Appendix Vol. II at 24. IDOR did not answer the complaint and is not a party to this appeal.
      2
        Three bankruptcy filings by Ashfaq Hussain and accompanying stays issued by the Bankruptcy Court
      throughout this litigation have prolonged these proceedings.

      Court of Appeals of Indiana | Opinion 19A-MF-1786 | February 28, 2020                               Page 3 of 22
[8]    The Hussains continued to make full or partial payments directly to Salin in

       addition to the payments made on the arrearage account through the

       Bankruptcy trustee until May 6, 2015. They stopped making direct payments to

       Salin on November 27, 2015.


[9]    On June 28, 2016, the Hussains’ Chapter 13 Bankruptcy was dismissed.

       Litigation in this case resumed, and on August 4, 2016, Salin filed a motion for

       summary judgment, claiming that the undisputed facts established that it was

       entitled to judgment as a matter of law, and the property should be sold. In

       support of its motion, Salin relied upon the note, mortgage, and an assignment

       of rents that the Hussains had executed, the complaint and answer to the

       complaint, a notice of default, a title search, an affidavit of attorneys’ fees and

       the affidavit of John Frieburg as its designated evidence.


[10]   The Hussains filed their response to the motion for summary judgment,

       admitting that they executed the note and mortgage and had made payments on

       the note. They argued, however, that Salin was not entitled to foreclosure

       because the designated evidence showed that Salin had materially breached the

       terms of the note before the Hussains had committed any breach. The Hussains

       also alleged that Salin miscalculated the amount due on the note.


[11]   In their response, the Hussains offered the following designated evidence to the

       trial court: the affidavit of Marie McDonnell with supporting exhibits including

       deposition testimony, payment history records, NSF fee information, and an

       analysis of the Hussains’ payment history. McDonnell had been retained as the


       Court of Appeals of Indiana | Opinion 19A-MF-1786 | February 28, 2020      Page 4 of 22
       Hussains’ mortgage fraud and forensic analyst, who averred, among other

       things, that Salin improperly administered the loan, that Salin’s accounting of

       the Hussains’ payments was incorrect, and that its servicing of the loan

       involved “unsound and unsafe” banking practices. Appendix Vol. III at 20-21.

       McDonnell also stated that “on October 1, 2008, Bank One returned the check

       for insufficient funds, and Salin charged Mr. Hussain a $20.00 NSF fee. On

       October 2, 2008, Salin increased the principal balance by $20.00 for this

       nonsufficient funds fee. . . . This increase in the principal balance amounts to a

       unilateral, unauthorized alteration in the terms of the Note by Salin Bank.” Id.

       at 16. Thus, the Hussains claimed that McDonnell’s affidavit raised a genuine

       issue of material fact as to whether Salin initially breached the contract that

       would extinguish the Hussains’ liability.


[12]   The trial court rejected the Hussains’ first material breach argument and found

       that they were liable on the note and mortgage. The trial court granted

       summary judgment in Salin’s favor on the issue of liability but determined that

       there were material facts in dispute as to the proper measure of damages.


[13]   At the damages hearing that commenced on July 29, 2019, Ken Blough testified

       for Salin. Blough is the vice president and a commercial loan officer who heads

       the loan department at Horizon Bank (Horizon). Blough explained that

       Horizon and Salin had merged and that Horizon is Salin’s successor. Blough

       further testified that his job duties included handling commercial loans that

       were struggling or in default, that he had personally handled the Hussains’ loan,

       reviewed the note, mortgage, payment schedule, and payment records after the

       Court of Appeals of Indiana | Opinion 19A-MF-1786 | February 28, 2020      Page 5 of 22
       merger, and “ran an independent calculation of the amortization of the note

       based on the payments made and the dates made.” Transcript Vol. II at 48.

       Blough also explained that Salin’s documents became the documents of

       Horizon and the Hussains’ loan was integrated into Horizon’s software systems

       after the merger.


[14]   Blough testified as to the summary of the damages that the bank sought under

       the default terms of the loan and mortgage as set forth in one of Salin’s exhibits.

       He also testified how Salin created a separate arrearage account as part of the

       Hussains’ bankruptcy, and that payments from the trustee were applied to that

       account. Blough explained that the principal balance remained under the

       original account that had been set up for the Hussains to make payments.


[15]   A different exhibit contained the amortization schedule that had previously

       been provided and offered into evidence by the Hussains that revealed a

       difference of approximately $2,800 from what was reflected in Salin’s records.

       The exhibit also showed the interest that was due and had accrued since the last

       payment, along with Salin’s costs in pursuing the foreclosure action.


[16]   The Hussains objected to the exhibit on the basis of hearsay, arguing that

       Blough was precluded from authenticating the records because he was

       employed by Horizon rather than Salin. Salin responded that the business

       records exception to the hearsay rule applied and pointed out that

       notwithstanding its exhibits, the Hussains had already submitted the necessary

       records into evidence for the calculation of damages, including the request for


       Court of Appeals of Indiana | Opinion 19A-MF-1786 | February 28, 2020     Page 6 of 22
       attorneys’ fees, the documents regarding summary judgment, and the records

       relating to the collection of the loan.


[17]   The trial court overruled the Hussains’ objections, finding that the documents

       fell within the business records exception to the hearsay rule and were properly

       authenticated. The Hussains presented no witnesses at the damages hearing.

       After considering the evidence, the trial court entered damages for Salin in the

       amount of $242,718.47. The Hussains now appeal.


                                       Discussion and Decision

                                         I. Standard of Review
[18]   In an appeal from a grant of summary judgment, we stand in the shoes of the

       trial court and apply a de novo standard of review. Poiry v. City of New Haven,

       113 N.E.3d 1236, 1239 (Ind. Ct. App. 2018). Summary judgment is

       appropriate where the designated evidence establishes that there are no genuine

       issues of material fact and the moving party is entitled to judgment as a matter

       of law. Row v. Holt, 864 N.E.2d 1011, 1013 (Ind. 2007). We consider only

       those materials properly designated pursuant to Ind. Trial Rule 56 and construe

       all factual inferences and resolve all doubts in favor of the non-moving party.

       Yung v. Hood’s Gardens, Inc. 24 N.E.3d 421, 424 (Ind. 2015). A trial court’s grant

       of summary judgment is clothed with a presumption of validity, and the party

       who lost in the trial court has the burden of demonstrating that the grant of

       summary judgment was erroneous. Id. This court will affirm upon any theory

       or basis supported by the designated evidence. Poiry, 113 N.E.3d at 1239-40.


       Court of Appeals of Indiana | Opinion 19A-MF-1786 | February 28, 2020    Page 7 of 22
                           II. Mortgage Loan Defaults Generally
[19]   We initially observe that the elements of a prima facie case for the foreclosure of

       a mortgage are: (1) the existence of a demand note and the mortgage, and (2)

       the mortgagor’s default. McEntee v. Wells Fargo Bank, N.A., 970 N.E.2d 178, 182

       (Ind. Ct. App. 2012). Ind. Code § 32-30-10-3(a) provides that “if a mortgagor

       defaults in the performance of any condition contained in a mortgage, the

       mortgagee or the mortgagee’s assign may proceed . . . to foreclose the equity of

       redemption contained in the mortgage.” To establish a prima facie case that it is

       entitled to foreclose upon the mortgage, the mortgagee or its assign must enter

       into evidence the demand note and the mortgage, and must prove the

       mortgagor’s default. Creech v. LaPorte Prod. Credit Ass’n, 419 N.E.2d 1008, 1012

       (Ind. Ct. App. 1981). Once the mortgagee establishes its prima facie case, the

       burden shifts to the mortgagor to show that the note has been paid in full or to

       establish any other defenses to the foreclosure. Id. 1012.


                                  III. The Hussains’ Contentions
                                               A. Frieburg’s Affidavit

[20]   The Hussains claim that summary judgment was improperly granted for Salin

       because Frieburg’s affidavit did not satisfy the admissibility requirements of

       T.R. 56(E), as the affidavit was based on hearsay 3 and not on personal




       3
        Hearsay is an out of court assertion offered in court to prove the truth of the matter asserted. Ind. Evid.
       Rule 801(c). Absent an exception to the rule, hearsay is inadmissible as evidence. In re E.T., 808 N.E.2d 639,
       641 (Ind. 2004); Ind. Evid. Rule 802.

       Court of Appeals of Indiana | Opinion 19A-MF-1786 | February 28, 2020                            Page 8 of 22
       knowledge. Thus, the Hussains assert that because Salin relied solely on this

       affidavit to demonstrate the default, Salin failed to establish its prima facie case.


[21]   T.R. 56(E) provides that


               Supporting and opposing affidavits shall be made on personal
               knowledge, shall set forth such facts as would be admissible in
               evidence, and shall show affirmatively that the affiant is
               competent to testify to the matters stated therein. Sworn or
               certified copies not previously self-authenticated of all papers or
               parts thereof referred to in an affidavit shall be attached thereto
               or served therewith.


[22]   When ruling on a summary judgment motion, the trial court will consider only

       properly designated evidence that would be admissible at trial. D.H. by A.M.J.

       v. Whipple, 103 N.E.3d 1119, 1126 (Ind. Ct. App. 2018), trans. denied. Such

       evidence does not include inadmissible hearsay contained in an affidavit. See

       Holmes v. Nat’l Collegiate Student Loan Trust, 94 N.E.3d 722, 725 (Ind. Ct. App.

       2018). Nor does it include unsworn statements or unverified exhibits.

       Greenfield v. Arden Seven Penn Partners, L.P., 757 N.E.2d 699, 702 n.3 (Ind. Ct.

       App. 2001), trans. denied. Although hearsay evidence is generally inadmissible,

       Indiana Evid. Rule 803(6) provides for a business records exception to the

       hearsay rule. To establish admissibility under this rule, the proponent of the

       hearsay evidence must show that


               (A) the record was made at or near the time by—or from
               information transmitted—someone with knowledge;




       Court of Appeals of Indiana | Opinion 19A-MF-1786 | February 28, 2020         Page 9 of 22
               (B) the record was kept in the course of a regularly conducted
               activity of a business, organization, occupation, or calling,
               whether or not for profit;


               (C) making the record was a regular practice of that activity;


               (D) all these conditions are shown by the testimony of the
               custodian or another qualified witness, or by a certification that
               complies with Rule 902(11) or (12) or with a statute permitting
               certification; and


               (E) neither the source of information nor the method or
               circumstances of preparation indicate a lack of trustworthiness.


       Id.


[23]   In support of their claim that Frieburg’s affidavit failed to satisfy the

       requirements of T.R. 56 (E), the Hussains point to this court’s opinions in

       Zelman v. Capital One Bank (USA) N.A., 133 N.E.3d 244, 249 (Ind. Ct. App.

       2019) and Seth v. Midland Funding, LLC, 997 N.E.2d 1139 (Ind. Ct. App. 2013)

       that discussed the business records exception to the hearsay rule set forth in

       Evid. R. 803(6).


[24]   In Seth, the creditor brought an action against defendant Seth to recover the

       balance due on a credit card. 997 N.E.2d at 1140. Midland Funding’s affidavit

       of debt was signed by Degel, an employee of the creditor’s servicing agent.

       Degel averred in her affidavit that she relied on transactions made by

       companies other than the one for whom she worked and obtained her

       information only from a review of unspecified business documents that were

       Court of Appeals of Indiana | Opinion 19A-MF-1786 | February 28, 2020        Page 10 of 22
       not attached to her affidavit. Id. The trial court granted summary judgment in

       favor of Midland Funding. On appeal, we reversed and determined that

       Degel’s status as an employee of the creditor’s servicing agent did not establish

       that “she had personal knowledge of any of the facts pertaining to Midland’s

       complaint against Seth.” Id. at 1142. Moreover, “Degel did not attach to her

       affidavit any of the records upon which she purported to rely.” Id. Thus, we

       concluded that Midland Funding failed to designate evidence to make a prima

       facie case that it was entitled to summary judgment.


[25]   In Zelman, the affiant was a “Litigation Support Representative” employed by

       an agent and affiliate of Capitol One Bank. Id. at 48. The trial court admitted

       the affidavit and granted summary judgment for Capitol One. On appeal, a

       panel of this court reversed and found that the affidavit failed to designate

       admissible evidence establishing that Zelman had opened a credit card account

       with the bank or that Zelman owed the bank the amount that was sought in the

       complaint. More particularly, we observed that


               [N]either the “Customer Agreement” attached to Bank’s
               complaint, nor Zelman’s purported credit card statements
               attached to the summary judgment motion . . . were certified or
               sworn; therefore, they were inadmissible hearsay and were not
               proper Rule 56 evidence. . . .


               Further, the Affidavit of Debt does not authenticate those
               unsworn and unverified documents as records of regularly
               conducted business activity pursuant to the hearsay exception
               specified in Rule of Evidence 803(6). The affiant, a “Litigation
               Support Representative” employed by Bank’s affiliate, stated that

       Court of Appeals of Indiana | Opinion 19A-MF-1786 | February 28, 2020     Page 11 of 22
        she had “access to” the Bank’s “relevant systems and documents
        . . . needed to verify” the information in the affidavit, but never
        states what those documents are. The affiant further states that
        she has “personal knowledge of the manner and method by
        which [Bank] creates and maintains certain business books and
        records, including computer records of customer accounts.”
        However, she does not identify the “books and records” to which
        she refers. She also fails to identify the Customer Agreement
        attached to the complaint as “the Customer Agreement
        governing use of [Zelman’s] account,” or identify the Customer
        Agreement or credit card statements in Exhibit B as “computer
        records of customer accounts,” Similarly, the affiant refers to the
        Bank “books and records reviewed,” but does not identify any
        such documents.


        Thus, the Affidavit of Debt did not lay a proper foundation to
        authenticate the Customer Agreement or credit card statements
        as business records admissible under Evidence Rule 803(6)’s
        hearsay exception. . . .


        [T]he affiant’s knowledge of the facts asserted in her affidavit “is
        limited to what she has gleaned from her review of unspecified
        business records,” and her affidavit is, therefore, based entirely
        upon hearsay, in violation of Trial Rule 56(E). And the affiant’s
        employment as a litigation support representative of Bank’s
        affiliate does not, in itself, establish her personal knowledge of
        any of the facts relating to the complaint. . . . In addition,
        because the affiant explicitly states that her affidavit is based
        upon her personal knowledge of facts obtained from Bank’s
        business records, she was required to attach to, or submit with,
        her affidavit sworn, certified, or self-authenticated copies of any
        such records upon which she relied. . . . She did not attach to or
        submit with her affidavit any such records, and her failure to do
        so means we must disregard her affidavit. T.R. 56(E). . . .


Id. at 248-49 (some citations omitted).
Court of Appeals of Indiana | Opinion 19A-MF-1786 | February 28, 2020      Page 12 of 22
[26]   Unlike the cases discussed above, Frieburg was not an employee of a third party

       who had purchased the Hussains’ debt from Salin. He was an employee of

       Horizon that had merged with Salin. Frieburg was the custodian of the records

       for Salin, and the designated evidence established that he had acquired

       knowledge of the Hussains’ debt by personally examining the business records

       relating to their loan. Moreover, Frieburg did not refer to unspecified business

       records as did the affiants did in Seth and Zelman. Instead, Frieburg’s affidavit

       specifically identified the promissory note and mortgage to which he referred.


[27]   Also, as the plain language of T.R. Rule 56(E) states, “[s]worn or certified

       copies not previously self-authenticated of all papers or parts thereof referred to in

       an affidavit shall be attached thereto or served therewith.” (Emphasis added).

       In this case, the records referenced in Frieburg’s affidavit were already in the

       record and authenticated. Frieburg specifically referred to the note and

       mortgage that were attached to the complaint. The complaint contained true

       and accurate copies of the note and mortgage executed by the Hussains, and

       they admitted to such in their answer to the complaint. The Hussains also

       submitted evidence of their payment history that showed their failure to comply

       with the terms of the note. See Powell v. Am. Health Fitness Ctr. of Fort Wayne,

       Inc., 694 N.E.2d 757, 759-60 (Ind. Ct. App. 1998) (observing that once evidence

       has been designated to the trial court by one party, that evidence is deemed

       designated and the opposing party need not designate the same evidence).


[28]   Therefore, notwithstanding any alleged flaws in Frieburg’s affidavit, the

       Hussains admitted that they executed the note and mortgage, along with their

       Court of Appeals of Indiana | Opinion 19A-MF-1786 | February 28, 2020        Page 13 of 22
       failure to pay. And that evidence was already before the court. The Hussains

       further admitted that they made payments on the note and they submitted their

       payment history as part of the designated evidence. That history demonstrated

       that they had not made a payment since November 27, 2015, yet the note

       required payments through September 16, 2023. That evidence was not

       disputed, and it established all the required elements for a mortgage foreclosure.

       For all these reasons, the trial court did not err in admitting Frieburg’s affidavit

       into evidence.


                                            B. McDonnell’s Affidavit

[29]   The Hussains argue that the trial court’s grant of summary judgment for Salin

       must be set aside because McDonnell’s affidavit presented a genuine issue of

       material fact as to whether Salin was the first to breach the agreement. The

       Hussains assert that Salin’s initial breach occurred when it added the twenty

       dollar NSF fee to the principal due on the loan.


[30]   The first material breach doctrine is described as follows:


               When one party to a contract commits the first material breach of
               that contract, it cannot seek to enforce the provisions of the
               contract against the other party if that other party breaches the
               contract at a later date. Licocci [v. Cardinal Assoc.], 492 N.E.2d
               [48,] 52 [(Ind. Ct. App. 1986)]. Whether a party has materially
               breached an agreement is a question of fact and is dependent upon
               several factors including:


               (a) The extent to which the injured party will obtain the
               substantial benefit which he could have reasonably anticipated;


       Court of Appeals of Indiana | Opinion 19A-MF-1786 | February 28, 2020     Page 14 of 22
               (b) The extent to which the injured party may be adequately
               compensated in damages for lack of complete performance;


               (c) The extent to which the party failing to perform has already
               partly performed or made preparations for performance;


               (d) The greater or less hardship on the party failing to perform in
               terminating the contract;


               (e) The willful, negligent or innocent behavior of the party failing
               to perform;


               (f) The greater or less uncertainty that the party failing to perform
               will perform the remainder of the contract.


       Coates v. Heat Wagons, Inc., 942 N.E.2d 905, 917-18 (Ind. Ct. App. 2011)

       (emphasis added); Wilson v. Lincoln Fed. Sav. Bank, 790 N.E.2d 1042, 1048-49

       (Ind. Ct. App. 2003).


[31]   The sole evidence that the Hussains offered in support of their initial breach

       argument is from McDonnell, their forensic analyst. McDonnell averred in her

       affidavit that


               On October 1, 2008, Bank One returned the check for insufficient
               funds, and Salin charged Hussain a $20.00 NSF fee. On October
               2, 2008, Salin increased the principal balance by $20.00 for this
               nonsufficient funds fee. . . . This increase in the principal balance
               amounts to a unilateral, unauthorized alteration in the terms of
               the Note by Salin Bank.




       Court of Appeals of Indiana | Opinion 19A-MF-1786 | February 28, 2020      Page 15 of 22
[32]   Appendix Vol. III at 15. We note, however, that McDonnell failed to mention

       the language contained in the note that provides, “payments are first to be applied

       to any accrued unpaid interest, then to principal, and then to any unpaid collection

       costs.” Appendix Vol. II at 26 (emphasis added). The note provides that

       collection costs will be assessed to the Hussains and they do not dispute that the

       NSF fee is a collection cost.


[33]   Moreover, the designated evidence established that Salin performed its

       obligation under the note and mortgage by providing the full amount of the

       loan principal to the Hussains on September 12, 2008. The $20 NSF fee in no

       way prevented the Hussains from obtaining the benefit of the loan. Moreover,

       the designated evidence established that the Hussains breached the terms of the

       loan on October 16, 2008 when they failed to make the initial payment. There

       is no evidence that Salin committed a material breach of the loan prior to that

       time. Thus, we conclude that the trial court correctly determined that the

       designated evidence established that Salin did not initially breach the terms of

       the note as a matter of law, and that Salin was not precluded from foreclosing

       on the property.




       Court of Appeals of Indiana | Opinion 19A-MF-1786 | February 28, 2020          Page 16 of 22
                                                       C. Damages

[34]   The Hussains next argue that the damage award must be set aside because the

       forty-one page exhibit that Salin offered into evidence regarding damages 4 was

       hearsay. The Hussains maintain that Blough, who testified on Salin’s behalf,

       lacked the knowledge to lay an adequate foundation for the admissibility of the

       documents under the business records exception to the hearsay rule.


[35]   Under the business records exception, “a person who has a familiarity with the

       records may provide a proper business records exception foundation even if he

       or she is not the entrant or his or her official supervisor.” Payne v. State, 658

       N.E.2d 635, 645 (Ind. Ct. App. 1995), trans. denied. To obtain admission under

       the business records exception, the proponent of an exhibit need only call an

       individual who has a functional understanding of the business’s record-keeping

       process. Id. This could be the entrant, the entrant’s supervisor, co-workers, a

       records custodian or any other such person. Id.


[36]   The Hussains challenge Blough’s testimony because he worked for Horizon—

       Salin’s predecessor—and not directly for Salin. Accordingly, the Hussains

       argue that Blough was not qualified to lay the foundation for the admission of

       the documents. In support of their contention, the Hussains direct us to

       Williams v. Unifund CCR, LLC, 70 N.E.3d 375 (Ind. Ct. App. 2017) and Holmes.




       4
         This exhibit was comprised of an itemization of damages, loan history printouts, appraisal reports, invoices
       for a title search, professional consulting fees, and affidavits for attorneys’ fees.

       Court of Appeals of Indiana | Opinion 19A-MF-1786 | February 28, 2020                            Page 17 of 22
       In Williams, the defendant opened a credit card with Citibank and had

       accumulated a debt in the amount of $10,402.90. Id. at 377. Citibank sold a

       block of charged-off accounts, including Williams’s account to Pilot, who in

       turn assigned the account to Unifund. Williams’s account was transferred in a

       “large Excel file, which can contain anywhere from one to several thousand

       credit card accounts all displayed as a single line in that Excel spreadsheet.” Id.

       The information listed on the spreadsheet that Citibank provided to Pilot

       included the account number, the date of the last payment, the account holder’s

       name and social security number. Thereafter, Unifund Partners sold its

       receivables to Unifund, a debt-buying company. Id.


[37]   Unifund filed a complaint against Williams alleging, among other things,

       breach of contract and unjust enrichment. At trial, Unifund offered testimony

       from an individual described as “Unifund’s authorized representative and

       custodian of the records.” Id. at 379. The witness testified that he was familiar

       with the standard business practices of Unifund, but was unfamiliar with

       Citibank’s records or operations, records or bookkeeping methods, accounting

       methods, or regular business practices. Id. The trial court admitted these

       exhibits and ultimately entered judgment for Unifund. On appeal, this court

       reversed and held that because the testifying witness for Unifund lacked

       knowledge of Citibank’s regularly conducted business activities and record

       keeping, he could not lay a foundation for the admission of the exhibit under

       the business records exception. Id.




       Court of Appeals of Indiana | Opinion 19A-MF-1786 | February 28, 2020    Page 18 of 22
[38]   In Holmes, the plaintiff co-signed a loan and credit agreement with Charter One

       Bank (Charter One). 94 N.E.3d at 723. Thereafter, Charter One sold a pool of

       student loans to NCSLT. NCSLT filed a complaint against Holmes to collect

       the loan balance and accrued interest. NCSLT filed a motion for summary

       judgment and designated the affidavit of Jefferis, an employee of Transworld

       Systems, Inc., NCSLT’s servicer, in support of its motion for summary

       judgment. Id. at 724. Jefferis averred in her affidavit that she was the

       designated custodian of records for Transworld, was familiar with the process

       by which it received prior account records, and that it was Transworld’s

       regularly-conducted business practice to incorporate prior loan records into its

       own business records. Id. The trial court entered summary judgment for

       NCSLT.


[39]   On appeal, a panel of this court reversed and held that


               [T]he Jefferis affidavit provided no testimony to support the
               admission of the contract between Holmes and Charter One
               Bank or the schedule of pooled loans sold and assigned to
               National Collegiate Funding, LLC, and then to NCSLT, as
               business records pursuant to Evidence Rule 803(6). There was
               no testimony to indicate that Jefferis was familiar with or had
               personal knowledge of the regular business practices or record
               keeping of Charter One Bank, the loan originator, or that of
               NCSLT regarding the transfer of pooled loans, such that she
               could testify as to the reliability and authenticity of those
               documents. Indeed, Jefferis offered no evidence to indicate that
               those records were made at or near the time of the business
               activities in question by someone with knowledge, that the
               records were kept in the course of the regularly conducted
               activities of either Charter One or NCSLT, and that making the

       Court of Appeals of Indiana | Opinion 19A-MF-1786 | February 28, 2020      Page 19 of 22
               records was part of the regularly conducted business activities of
               those third-party businesses. In Speybroeck, this Court stated that,
               pursuant to Trial Rule 803(6), one business ‘could not lay the
               proper foundation to admit the records of another business
               because the requesting business lacked the personal knowledge
               required to ensure reliability.’ Id. at 821. . . . Because the Jefferis
               affidavit is insufficient to support the admission of two of the
               business records necessary for NCSLT to establish its prima facie
               case, summary judgment is inappropriate.


       Id. at 725-26.

[40]   Unlike the circumstances in these two cases where the witnesses were

       attempting to lay a foundation for the records of another business that had sold

       its accounts, Blough was testifying on behalf of a company for whom he

       worked that had merged with another. As Salin no longer exists, Horizon is

       vested with all the rights, duties and records that previously were Salin’s. See

       Markham v. Prutsman Mirror Co., 565 N.E.2d 385, 386 (Ind. Ct. App. 1991)

       (observing that a successor corporation generally becomes vested with rights

       and assumes the burdens of the first corporation).


[41]   In this case, the evidence established that the Hussains’ loan was integrated into

       Horizon’s software systems, and Blough testified that he had personal

       knowledge of those systems and the documents in the exhibit that established

       the payoff amount of the loans. Blough’s duties included handling commercial

       loans that were struggling or in default, and the Hussains’ loan was one of

       those. Blough personally handled the Hussains’ loan from the time of the

       merger in April of 2019, and had reviewed the note, mortgage, financial


       Court of Appeals of Indiana | Opinion 19A-MF-1786 | February 28, 2020        Page 20 of 22
       records, and payment schedule. Blough acknowledged that all of those

       documents were records that the bank regularly maintained for loans, are

       business records upon which the bank relies, and that he is the custodian of

       those records. Blough also explained that he personally “[ran] the numbers

       based upon the payments that were made on [the Hussains’] loan” and

       determined that “the amount due was consistent with what was reflected in the

       bank’s documents.” Transcript Vol. II at 46, 48. In light of these circumstances,

       we agree with the trial court that Blough laid the proper foundation for the

       admission of these documents under the business exception to the hearsay rule.


[42]   Notwithstanding these exhibits and Blough’s testimony, we also note that the

       Hussains’ payment history was attached to McDonnell’s affidavit as part of

       their designated evidence. Inasmuch as these records that included an

       amortization of the payments were already made a part of the record, the

       Hussains cannot be heard to complain that the trial court erred in admitting

       those documents. See, e.g., AutoXchange.com v. Dreyer & Reinbold, Inc., 816

       N.E.2d 40, 46 (Ind. Ct. App. 2004), (observing that because the appellants had

       submitted a copy of a check as part of its own designated evidence, they were

       prohibited from objecting to the admission of that evidence), trans. denied. For

       all these reasons, we conclude that the trial court did not abuse its discretion in

       admitting the documents into evidence. Thus, summary judgment was

       properly entered for Salin and the damage award stands.


[43]   Judgment affirmed.



       Court of Appeals of Indiana | Opinion 19A-MF-1786 | February 28, 2020     Page 21 of 22
Robb, J. and Bradford, C.J., concur.




Court of Appeals of Indiana | Opinion 19A-MF-1786 | February 28, 2020   Page 22 of 22